United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3225
                                   ___________

Janice Gilard-Jones,                    *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
Ricky Poff; Majestic Associates, L.P., *
                                        *    [UNPUBLISHED]
            Appellees.                  *
                                   ___________

                          Submitted: February 27, 1998
                              Filed: March 17, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Janice Gilard-Jones appeals from a final order of the United States District
Court1 for the Eastern District of Missouri, entering judgment upon a jury verdict in
favor of Majestic Associates in Gilard-Jones&s employment discrimination action. For
the reasons discussed below, we affirm.




      1
       The Honorable Thomas C. Mummert III, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       Because Gilard-Jones has not provided this court with a trial transcript, we are
unable to review her arguments relating to the lack of sufficient evidence to support the
jury verdict. See Fed. R. App. P. 10(b) (describing appellant&s duty to order transcript
of proceedings); Meroney v. Delta Int&l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.
1994) (court unable to review issues raised by appellant who failed to provide trial
transcript after motion for preparation of transcript at government expense was denied).
Her complaints regarding her counsel&s deficient representation are not grounds for
reversal in a civil action. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).
Finally, Gilard-Jones consented to referral of her case to a magistrate judge.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-